The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. The evidence supports inferences that appellant, either personally or as an accessory under Penal Law § 20.00, committed each of the offenses at issue. Furthermore, although there was evidence relating to two victims, the attempted assault and menacing counts were not duplicitous, either facially or under the facts presented (see People v Wells, 7 NY3d 51, 56-57 [2006]).
Regardless of whether the court should have drawn a missing witness inference with regard to one of the victims, there was no prejudice to appellant, because the court specifically noted that, even if it had drawn an adverse inference, its finding would have been the same. Concur — Tom, J.E, Mazzarelli, Friedman, Renwick and DeGrasse, JJ.